Case: 13-51200      Document: 00513562955         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 13-51200                                    FILED
                                  Summary Calendar                              June 23, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ZAVALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-164-14


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       This case returns to us on remand from the Supreme Court, No. 15-5980,
Jose Zavala v. United States. The Supreme Court reversed our affirmance of
the district court’s sentence of Zavala and remanded this case to us for further
proceedings consistent with the Court’s opinion. Accordingly, we VACATE the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51200   Document: 00513562955     Page: 2   Date Filed: 06/23/2016


                                No. 13-51200

district court’s sentence of Zavala and REMAND this case to the District Court
for the Western District of Texas for resentencing consistent with the opinion
of the Supreme Court.




                                      2